Citation Nr: 0927161	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-00 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for otitis media and 
otitis externa in the left ear, to include as secondary to 
service-connected otitis media and otitis externa with a 
perforated tympanic membrane in the right ear.

2.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected otitis 
media and otitis externa with a perforated tympanic membrane 
in the right ear.

3.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected otitis media and 
otitis externa with a perforated tympanic membrane in the 
right ear. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from January to March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits currently sought.

The protracted procedural history pertinent to these claims 
have previously been detailed by the Board, to include in an 
August 2007 Board decision and the Board will only briefly 
note the history that led to this instant remand.  In the 
August 2007 decision, the Board reopened a claim for service 
connection for otitis media and otitis externa in the left 
ear and denied the three claims listed above on the merits.

The Veteran appealed the denial of these claims to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2009 order, the Court granted a Joint Motion for 
Remand (JMR) that directed vacating of the August 2007 Board 
decision based upon a failure in the duty to assist the 
Veteran.  The appeal of these three issues is remanded in 
order to comply with the Court's Order.  

Review of the record reveals that the Veteran had recently 
claimed that decisions by the RO dated in October 2003 and 
December 2003 contain clear and unmistakable error (CUE).  
This matter is referred to the RO for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.




REMAND

The record contains a December 2003 letter from a Dr. Wayne 
Ligon in support of the claims on appeal.  The physician 
indicated that he has treated the Veteran, but the underlying 
medical treatment records are not in the claims file.  The 
February 2009 JMR directed that, since VA has not attempted 
to secure these records, a remand was required so that VA 
could fulfill its duty to assist the Veteran.  See 38 C.F.R. 
§ 3.159(c)(1) (2008).  If the AMC/RO is unable to obtain 
these records, the Veteran must be notified of this as 
required by 38 C.F.R. § 3.159(e) (2008).

In addition, to ensure that all relevant medical evidence is 
of record, copies of any other outstanding treatment records 
that may be available, VA and non-VA, relating to the 
Veteran's hearing loss, tinnitus, a perforated tympanic 
membrane (eardrum) or any ear disease, to include otitis 
media and externa, should be obtained and made part of the 
claims file.  38 C.F.R. § 3.159(c)(1)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment, VA and non-VA, relating to the 
Veteran's evaluation or treatment for 
hearing loss, tinnitus, a perforated 
tympanic membrane, or any ear disease, to 
include otitis media and externa, should 
be obtained and associated with the 
claims file.

The AMC/RO must specifically seek the 
records of Dr. Wayne Ligon and document 
all attempts to assist the Veteran in 
obtaining these records.  If these 
records are not obtained, the RO should 
notify the Veteran of the inability to 
obtain such records as required by 
38 C.F.R. § 3.159(e).

2.  Thereafter, the Veteran's claims 
remaining on appeal must be readjudicated 
on the basis of all of the evidence of 
record and all governing legal authority.  
If any benefit sought on appeal remains 
denied, the Veteran and his attorney-
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development.  No inference should be drawn as to 
the outcome of this matter by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2008).



